AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                              Page I of 1



                                    UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                               JUDGMENT IN A CRIMINAL CASE
                                     V.                                     (For Offenses Committed On or After November I, 1987)


                 Victor Manuel Pardo-Jimenez                                Case Number: 20-cr-00776-WVG

                                                                            Paul W. Blake
                                                                            De.fendan! 's Attorney


REGISTRATION NO. 07639151
                                                                                                                  FILED
THE DEFENDANT:
 [gj pleaded guilty to count(s) 1 of Information
 D was found guilty to count(s)
                                                                                                                  MAR - 4 2020

                                                                                                     ~9UTHERN DI~· 'r
                                                                                                                     ,_               I
                                                                                                                               '37CAL~£'fS!/¢
      after a plea of not guilty.                                                                - ,
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                           Count Number(s)
8:1325(a)(l)                      Improper Attempted Entry by an Alien (Misdemeanor)                          1

 D The defendant has been found not guilty on count( s)
                                                                         ---------------~---
•     Count(s)
                  ------------------
                                                                             dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                  6 Months


 0 Assessment: $10 WAIVED               Fine: WAIVED
                                                  [gJ
[gj Court recommends USMS, ICE or DRS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          March 3, 2020
                                                                          Date of Imposition of Sentence


                                                                          (JJ ;;=-
                                                                          IIDNORABLE WILLIAM V. GALLO
                                                                          UNITED STATES MAGISTRATE JUDGE




                                                                                                                    20-CR-776-WVG
